Order
PER CURIAM.
This is an appeal from the denial of a Rule 29.15 motion for post-conviction relief after an evidentiary hearing in the Circuit Court of Cole County, Missouri (“motion court”). In his single point relied on, Ap*824pellant Charles E. Samuel (“Samuel”) claims that the motion court clearly erred in not granting his motion because Samuel’s two consecutive life sentences constitute cruel and unusual punishment in that they are grossly disproportionate to those of his more culpable co-defendants. Affirmed. Rule 84.16(b).